Title: From Abigail Smith Adams to John Quincy Adams, 1 May 1814
From: Adams, Abigail Smith
To: Adams, John Quincy



my Dear Son
Quincy May the 1st 1814

Seeing in the paper of yesterday, that a vessel call’d the Thorne of New York, was to Sail on the 5th of the Month from Elizabeth city, for St Petersburgh, and to stop at Gottenburgh, I have embraced the opportunity to write to you, altho my notice is So short. to inform you that we are all well. including your sons in this number, who are now here, at their Spring vacation. I have directed them both to write to you.
I hope you have been more fortunate in receiving Letters, from your Friends in America, than they have, in hearing from you the year past. I have not received the acknowledgment of a Single line which I have written for a year past, your last Letter bearing the mark of  No 48 July 19th 1813. Showes me that the two previous numbers are missing, and how many since that date I know not. The last Letter received from you, is one to your Father, of the 3d of Septr, and as that Letter, through my means, has been read by certain great personages, I cannot refrain from transmitting to you the remarks upon it. hear then the opinion of the Attorney General of the United States
Dear Sir Washington April 17th 1814
you could not have sent me, a greater treat, than the Letter of mr Adams’s which you were so kind as to include, in your last favour.—I had before now, and from the best sources, heard that his diplomatic correspondence on file in the department of State, exhibited when taken from the Begining, a fullness, an Elegance, an accuracy, an extent of observation, a sagacity, a profoundness of political knowledge and forecast, not equaled by any other Similar dispatches to be seen from the pen of any foreign minister appointed under the present constitution.
This private Letter to you puts the Question of the Russian mediation in the most commanding Lights I have seen yet, and with singular perspicuity, and condensation places the conduct of the British Nation, as regards this point, and the one of impressment upon the true ground, while it unanswerably defends that of the United States.
The President and mr Monroe have read it with the greatest interest, and pleasure, and desire that with their highest respects, I will present you with their best thanks for the permission you were kind enough to give them to read it. and as in the postscript to your favour of the 6th Instant, I think I recognise the hand writing of mrs Adams. I must beg, my respectfull compliments and thanks to her also: to whom I feel indebted in part, for the pleasure, and benifit of perusing the Letter.”
The writer of this Letter, has been in correspondence with your Father, ever Since the death of his much beloved, and highly respected parent, endeavouring to Supply the loss of that ancient Friend much of whose spirit he has imbibed.
You will learn by this vessel, the repeal of the Embargo, and the restrictive System, as well as a relaxation of retaliation on the part of both Governments, and a proposal of an Armistice, the first hint of which came from Sir George Prevost, not however in the shape of an official proposal, but such as has brought the parties together and a correspondence is going on upon the Subject—all these measures wear a pacific appearance, and I most devoutly pray,  may be succeeded by an honorable peace. there are and always will be wrestless discontented Spirits, who love to fish in troubled waters, and always  have an apple of discord at hand. The last appointment of mr Clay, and Russel, gave much discontent to the Federal party here, who were sure it was done to defeat the negotiation, and in great urbanity towards you, declared that the interests of the United States: would be much safer in the Single hand of mr Adams than in all the rest of the ministers.
I  know the party well, and with all their professions; they would make no Temple to Sacrifice mr Adams as you have before experienced, and as your Father before you has done, if any measure you Should agree to, come in opposition, to their views of interest, or ambition, I forgive them, they have been amply rewarded for their blindness, their ingratitude, and grasping ambition and their unbounded thirst for gain. Their Humiliation, has been manifest to the world, by the loss of their concequence and weight in the union; long, long will it be, if ever they recover again their former concequence— and to this cause, may be ascribed their wish to seperate, and disolve the union. I speak not of all those who stile themselves Federilst but of those designated by the Junto.
What Shall we say of Bonaparty? but that like an other, Antæus, he rises with new strength, as often as he is thrown. is not humanity sickned at the Slaughter and Havoc of the Species? but the Grave is one of those three grpers which says it is not enough.The Senate have lost their Secretary, mr otis after the close of the last Session. he was seizd with a fever, which in four days put a period to his Life. as Secretary of the Senate, from the first organization of the government to the last day of the last Session, he was never absent a Single day from the duty of the Senate when in Session, during a period of 25 years—he was 73 years old—I feel much for my Friend mrs otis, and daughters—to them his loss will be Severe: he was So domestic a man, So kind an Husband, So fond a Father, that their loss will be most keenly felt by them.
We have not heard a word from mr Smith Since a Letter to his Father, informing him that he was comeing out in the Neptune, not a line either from you or him, since the death of her whose memory is dear to my heart, whose Image can never be effaced from my mind, and whose virtues live in sweet remembrance, kindly ingrafted in her only daughter, who is all that is amiable good and affectionate. Altho she does not inherit her mothers Beauty, it is compensated by an affability and Sweetness of manners that is, “than Beauty dearer.” by an attention, and readiness to oblige which waits not for the occasion, but Seeks them—Yet this lovely girl— I must be separated from—it has been my wish to have her Setled near to me but this cannot be, and I resign her for her benifit, according to present prospects—
Your Brother has had a very Severe fit of Sickness, which confined him a month to his chamber. he has got out again, but still weak—he has a large proportion of Sickness
My best Love to mrs Adams whom I long to hear from and my grandson charles— Georges growth has been So rapid in the year past, that I believe he will not be more than an Inch or two taller. his voice is changing, and John will insist that he is 15 years old, and must have a razor in an other year. John is short and stocky— full of spirits animation and fire— both of them longing to have you return— o does your affectionate / Mother  
A A—